DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 4-5, 8-10, 12-15, 19-20, 22-29, 31-32. The examined Claims are 1, 4-5, 8-10, 12-15, 19-20, 22-29, 31-32, with Claims 22-23, 28-29, 31-32 being amended herein

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objections of record and rejections of record under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended independent Claim 23 to explicitly require that the instantly claimed O:C ratio is from 25:1-45:1 (as already recited in independent Claims 1 and 22). 

	Accordingly, Applicant presents arguments in favor of the instant Claims versus the prior art references of record (Pages 8-12 of Remarks). In particular, Applicant argues that the prior art of record neither teaches nor suggests why one of ordinary skill in that would have a reasonable expectation of success in modifying an electrode created by the combined teachings of Wang, Gruner, Lockett, and Morris to have a specific O:C ratio which is not even taught by the prior art (i.e. Fensore) (Page 9 of Remarks). Applicant argues that while Fensore does warn of the dangers of incorporating too little or too much conductive material (i.e. the dangers of an O:C ratio being too high or too low), Fensore asserts that a narrow O:C range of 12:1 to 14:1 (i.e. a range outside of the instantly claimed range) is the way to avoid said problems (Page 10 of Remarks). As a result, Applicant argues that because said narrow O:C range is understood to exhibit satisfactory cell capacity and resistance according to Fensore, one of ordinary skill in the art would not then be motivated to increase said O:C ratio outside of said satisfactory range to arrive at the instantly claimed O:C ratio (Page 10 of Remarks). Furthermore, Applicant argues that the prior art of record neither teaches nor recognizes the unexpected benefits associated with the instantly claimed electrode (i.e. an electrode, exhibiting the instantly claimed O:C ratio and comprising the mixture of SWCNTs and graphite, may comprise more active material therein with reduced resistivity characteristics) (Page 11 of Remarks).

	Applicant’s aforementioned amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 4-5, 8-10, 12-15, 19-20, 22-29, 31-32 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least independent Claims 1, 22-23 are Wang et al. (“High-Performance Cable-Type Flexible Rechargeable Zn battery Based on MnO2@CNT Fiber Microelectrode”), Gruner et al. (US 2010/0178543), Lockett et al. (US 2014/0302373), Morris (US 2015/0017497), Fensore et al. (US 2008/0241683), Xiao et al. (US 2013/0071736).

Wang teaches an electrochemical cell comprising an electrode, wherein the electrochemical cell is a rechargeable electrochemical cell and the electrode is a cathode (Abstract, “Experimental Section”). Wang teaches that the cathode comprises manganese dioxide (MnO2) therein as an active material, and carbon nanotubes therein as a conductive carbon additive that is mixed with the MnO2 (“Experimental Section”). Wang teaches that the electrochemical cell further comprises an anode, wherein the anode comprises zinc therein as an active material (Abstract, “Experimental Section”). In terms of the method of forming the cathode, Wang teaches that the method comprises “blending” the carbon nanotubes with the MnO2, wherein the “blending” is facilitated via the deposition of MnO2 onto the carbon nanotubes, wherein the blending is carried out prior to forming the cathode itself (given that the cathode cannot be formed to completion without first finishing the deposition of the MnO2 onto the carbon nanotubes) (“Experimental Section”). Furthermore, Wang teaches that both the cathode and the anode are disposed (i.e. laminated) on respective opposite surfaces of an electrolyte-soaked separator (“Experimental Section”). Furthermore, Wang teaches that only the cathode of the electrochemical cell comprises carbon nanotubes therein (“Experimental Section”).
Gruner teaches an electrochemical cell comprising an electrode, wherein the electrode is a cathode (Title, Abstract, ([0157]-[0158]). Gruner teaches that the cathode comprises manganese dioxide therein as an active material, and single-walled carbon nanotubes (SWCNTs) therein as a conductive carbon additive that is mixed with the manganese dioxide ([0157]-[0158]). Gruner teaches that manganese dioxide exhibits poor electrical conductivity resulting in poor discharge characteristics ([0158]). However, Gruner teaches that by mixing the manganese dioxide with SWCNTs, the electrical conductivity of the cathode is enhanced ([0157]-[0158]).
Lockett teaches an energy storage device, wherein the device is a Zn/MnO2 battery (Abstract, [0003], [0007]). Lockett teaches that the cathode comprises MnO2 therein as an active material ([0143]). Lockett teaches that the cathode further comprises a combination of both graphite and carbon nanotubes therein, wherein the carbon nanotubes are, for example, SWCNTs ([0143]). Lockett teaches that the graphite functions specifically as a conductive carbon additive within the cathode ([0143]). Furthermore, Lockett teaches that the SWCNTs further improve the electron conductivity in the cathode and/or facilitate incorporation of electrolyte into the cathode ([0143]).
Morris teaches a cathode of an electrochemical cell (Abstract). Morris teaches that the cathode comprises a manganese oxide, such as MnO2, as an active material therein ([0021]). Morris teaches that the electrochemical cell also comprises an anode, wherein the anode comprises zinc therein as an active material ([0029]). Furthermore, Morris teaches that the cathode comprises a conductive carbon additive, wherein the additive may be specifically be SWCNTs ([0023]). Morris teaches that is preferable to keep the amount of the additive in the cathode low (e.g. less than 3.5%) ([0023]). Morris teaches that by lowering the amount of the additive in the cathode, a higher loading of active material in the cathode may be achieved without increasing cell volume or reducing void volume ([0023]).
Fensore teaches an electrochemical cell (Abstract). Fensore teaches that electrochemical cell comprises a cathode, wherein the cathode comprises MnO2 therein as an active material ([0044]). Fensore teaches that the cathode further comprises carbonaceous conductive additive therein ([0045]). Fensore teaches that with respect to the oxide to carbon ratio (O:C ratio) in the cathode, an O:C ratio which is too high may increase bulk cathode resistance characteristics, whereas an O:C ratio which is too low may reduce cell capacity characteristics ([0045]).
Xiao teaches an electrochemical cell comprising a positive electrode and a negative electrode which are disposed on respective opposite surfaces of an electrolyte-soaked separator ([0017]). Xiao teaches that an applied compressive force is applied to each of said electrodes to achieve intimate interfacial contact between adjacently contacting components ([0017]).

However, independent Claims 1, 22-23 each require, at a minimum an electrode comprising SWCNTs, graphite, and an active material which is an oxide, wherein the O:C ratio is from 25:1-45:1.

The prior art of record neither teaches nor suggests why one of ordinary skill in that would have a reasonable expectation of success in modifying an electrode created by the combined teachings of Wang, Gruner, Lockett, and Morris to have a specific O:C ratio which is not even taught by the prior art (i.e. Fensore). While Fensore does warn of the dangers of incorporating too little or too much conductive material (i.e. the dangers of an O:C ratio being too high or too low), Fensore asserts that a narrow O:C range of 12:1 to 14:1 (i.e. a range outside of the instantly claimed range) is the way to avoid said problems. As a result, because said narrow O:C range is understood to exhibit satisfactory cell capacity and resistance according to Fensore, one of ordinary skill in the art would not then be motivated to increase said O:C ratio outside of said satisfactory range to arrive at the instantly claimed O:C ratio. Furthermore, the prior art of record neither teaches nor recognizes the unexpected benefits associated with the instantly claimed electrode (i.e. an electrode, exhibiting the instantly claimed O:C ratio and comprising the mixture of SWCNTs and graphite, may comprise more active material therein with reduced resistivity characteristics).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729